 

Exhibit 10.13

 
[abtl.jpg]
Autobytel Inc.
Human Resources Department
18872 MacArthur Blvd, Suite 200
Irvine, CA 92612-1400
Voice: (949) 225-4572

 

January 31, 2017
 
 
TO:                       
Glenn Fuller
FROM:                 

Jeff Coats – President and CEO
 
RE: Salary Increase
 
It is a pleasure to inform you of your salary increase. Following is a summary
of your salary increase.
 
Position:
EVP, Chief Legal and Administrative Officer and Secretary
New Semi-monthly Rate:
$13,343.75 ($320,250 Approximate Annually)
Effective Date:
January 1, 2017

 
Your salary increase is conditioned upon your acceptance of the foregoing
modifications to the terms and conditions of your employment with Autobytel Inc.
If you accept these modifications to the terms of your employment, please
acknowledge your acceptance in the space provided below.
 
As a reminder, your employment is at will and not for a specified term and may
be terminated by the Company or you at any time, with or without cause or good
reason and with or without prior, advance notice. This “at-will” employment
status will remain in effect throughout the term of your employment by the
Company and cannot be modified except by a written amendment to this promotion
letter that is executed by both parties (which in the case of the Company, must
be executed by the Company’s Chief Legal Officer) and that expressly negates the
“at-will” employment status.
 
Please feel free to call if you have any questions.
 
Autobytel Inc.
 
 
By: /s/ Jeff Coats          

       President and CEO
 
 
Accepted and Agreed:
 
 
/s/ Glenn Fuller            

Glenn Fuller
 
 


